             Case 7:94-mj-01965-MRG Document 4 Filed 11/20/20 Page 1 of 1


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 UNITED STA TES OF AMERICA,
                                                         Case No.: 94 MJ 01965          (MRG)
                                      Plaintiff,
                                                         ORDER OF DISMISSAL
                        -against-

              John A. D'Addio



                                      Defendant.


         Motion by the Government to dismiss is granted and the above-captioned case is hereby

dismissed.




                                                           SO ORDERED.




                                                           Hon. Martin R. Goldbe ,
                                                           United States Magistrate




Dated:          20     day of _N_o_v_em_b_er_ _ _ __, 20.lQ__
               Poughkeepsie, New York
